-Candler, J.
1. Where, in a suit by a real estate broker against the owners of certain land for commissions, it appeared that there were two joint owners of the land and one of them placed it in the hands of the plaintiff for sale on certain terms and conditions, and the plaintiff found a purchaser ready, willing, and able to buy and to comply with the terms and conditions imposed, and the other joint owner was informed of the sale and assisted in getting up the title papers in order to perfect and deliver them to the purchaser, expressing satisfaction with the terms of the sale, it was error to grant a nonsuit on the ground that the evidence did not show that the latter owner had made any contract with the broker. From the evidence mentioned the jury might fairly infer a ratification on his part of the contract with the plaintiff.
2. The nonsuit can not be sustained on the ground that the broker knew of a defect in the title which ultimately prevented the sale; for the evidence disclosed that he had no knowledge or notice of such defect until after he had performed his part of the contract.
3. Questions made in the record but not mentioned or alluded to in the brief for the plaintiff m error will be treated as abandoned.

Judgment reversed.


By five Justices.